Field, C. J.
The exceptions recite that the “ defendant was nineteen at the time of his marriage, and twenty when the complaint was made.” The age of the wife nowhere appears, but it was not contended that she was under the age of consent. If the marriage had been solemnized within the Commonwealth, it would have been valid. Pub. Sts. c. 145, § 6. Parton v. Hervey, 1 Gray, 119. It is not contended that the marriage was void by the laws of Maine, but we cannot take judicial notice of the statutes of Maine, and the common law of that State must be *75presumed, in the absence of evidence, to be the same as the common law of Massachusetts. See Hiram v. Pierce, 45 Maine, 367.
Section 10, c. 145, of the Public Statutes was intended to define the cases in which a marriage should be deemed void which was solemnized in another State by persons resident in this Commonwealth who went into the other State for the purpose of having the marriage solemnized there, and afterwards returned to and resided in this Commonwealth, but the present case is not within this section. The general rule of law is, that a marriage contracted elsewhere, if valid where it is contracted, is valid here, although the parties intended to evade our laws, unless the statutes declare such a marriage void, or the marriage is one deemed “ contrary to the law of nature as generally recognized in Christian countries.” Sutton v. Warren, 10 Met. 451. Commonwealth v. Hunt, 4 Cush. 49. Commonwealth v. Lane, 113 Mass. 458.
The consequences of this marriage must be the same as if it had been solemnized in this Commonwealth, and the presiding justice, therefore, correctly ruled that this marriage “ imposed upon the defendant all the duties and responsibilities of the marital relation.” The real question is whether, when a minor son marries without the consent of his father, and the- father never consents to it, and needs the son’s wages for his support and the support of his family, the father is entitled to the son’s wages during minority in preference to the wife, who also needs the wages for her support. The ruling was, that the “ wife would be entitled to receive support from” her husband, and that he “ would be entitled as of right to such portion of his wages as to enable him to support his wife; that the father could only claim the rest.”
It seems to be settled that the marriage of a minor son, with the consent of his father, works an emancipation, and it is not clear that the marriage of a minor son without his father’s consent does not have the same effect, although the decision in White v. Henry, 24 Maine, 531, is contra. It has been said: “ The husband becomes the head of a new family. His new relations to his wife and children create obligations and duties which require him to be the master of himself, his time, his labor, earnings and conduct.” Sherburne v. Hartland, 37 Vt. 528, 529. There *76seems to be little doubt that, when an infant daughter marries, she is emancipated from the control of her parents. Aldrich v. Bennett, 63 N. H. 415. Burr v. Wilson, 18 Tex. 367. Porch v. Fries, 3 C. E. Green, 204. Northfield v. Brookfield, 50 Vt. 62. Rex v. Wilmington, 5 B. & Aid. 525. Rex v. Everton, 1 East, 526. See, however, Babin v. Le Blanc, 12 La. An. 367. The meaning of emancipation is not that all the disabilities of infancy are removed, but that the infant is freed from parental control, and has a right to his own earnings. In Taunton v. Plymouth, 15 Mass. 203, 204, it was intimated that the marriage of an infant son with the consent of the father entitled the son to his own earnings for the support of his family, and in Davis v. Caldwell, 12 Cush. 512, it was said that an infant husband is liable for necessaries'furnished for himself and his family. It is clear, we think, that it is the duty of an infant husband to support his wife, and that, if he have property and a guardian, it is the duty of the guardian to apply the income, and, so far as is necessary, the principal of his ward’s property, to the maintenance of the ward and his family, under the Pub. Sts. c. 139, § 30.
We are of opinion that these considerations make it necessary to hold that an infant husband is entitled to his own wages, so far as they are necessary for his owrn support and that of his wife and children, even if he married wifliout his father’s consent, and that the ruling of the court was sufficiently favorable to the defendant. Whether sound policy does not require that, in every case in which the marriage is valid, an infant husband should be entitled to all his earnings, need not now be decided.

Exceptions overruled.